—Order unanimously affirmed without costs. Memorandum: The parties are parents of three children, a daughter born in 1983, another daughter born in 1984, and a son born in 1988. After a hearing held on October 1, 1991 and March 2, 1992, the court awarded custody of the oldest and youngest children to the father and of the middle child to the mother. That constituted a continuation of the arrangement existing when the hearing concluded.
The mother contends on appeal that the court abused its discretion in awarding custody of two of the children to the father because it based its award on a finding that no extreme adverse effects had been observed from that arrangement, an improper standard.
The applicable standard is the best interests of the children (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 93-95). While keeping children together is often in the best interests of all of them, the court must be cognizant of the individual needs of each child (see, Eschbach v Eschbach, 56 NY2d 167, 172-173). The court made extensive factual findings, supported by the *938record, that warrant the conclusion that the needs of each of the children will best be met by the court’s disposition. (Appeal from Order of Allegany County Family Court, Sprague, J. —Custody.) Present — Pine, J. P., Balio, Fallon, Doerr and Davis, JJ.